Citation Nr: 0012294	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  95-15 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran's active military service from November 1967 to 
August 1970 included duty in Vietnam.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  The Board in 
June 1997 remanded the case for further development.  The 
case has recently been returned to the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a skin 
disorder as secondary to AO exposure is not supported by 
cognizable evidence showing the claim to be plausible or 
capable of substantiation.

2.  The claim of entitlement to service connection for 
hepatitis as secondary to AO exposure is not supported by 
cognizable evidence showing the claim to be plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder as secondary to AO exposure is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for 
hepatitis as secondary to AO exposure is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The service medical records are negative for any reference to 
hepatitis.  They show right hand warts treated initially in 
November 1969 and subsequently in June 1970.  When initially 
seen I was reported that he had a two year history of a right 
index finger wart.  The August 1970 examination for 
separation is unremarkable for the skin or hepatitis.  An 
August 1970 clinical record entry mentioned suspected poison 
oak or ivy on the left lower leg.

Pertinently, the record shows the veteran's claim with VA in 
late 1992 was for residuals of Agent Orange (AO) exposure and 
hepatitis.  He reported no pertinent treatment history and 
later clarified the disabilities as hepatitis A and "some 
form of jungle rot" on the right hand. 

Medical evidence included a VA examination in 1994 that 
showed a diagnosis of hepatitis secondary to alcohol abuse.  
There was a reference to hepatitis A in 1976 and 
hospitalization in 1993 for acute pancreatitis at which time 
there were liver abnormalities noted.  There was no diagnosis 
for the skin.  However, the examiner noted he was being 
medicated for tinea pedis and tinea manum folliculitis.  VA 
clinical records mention in late 1993 probable tinea pedis 
and manum and a three-year history of chronic hand 
dermatitis.  Subsequent record entries through early 1995 
report excoriation versus furunculosis, prurigo nodularis and 
lichen simplex chronicus.  VA records show AO examination in 
1992 where the veteran was uncertain about being in sprayed 
areas.

The veteran disagreed with the June 1994 RO decision denying 
the claim.  He noted which supporting evidence that possible 
AO contamination symptoms included skin sores and rashes, 
liver damage and porphyria.  He asserted chloracne and 
porphyria could not be ruled out as the cause of his skin 
condition.  He supplemented his claim asserting he had 
porphyria cutanea tarda with material regarding AO from 
Health and reproduction among Vietnam veterans, Agent Orange 
in Vietnam, The Persisting Poison, material from the Journal 
of the American Medical Association, American Legion 
Magazine, The Dioxin File, Anatomy of a Cover-Up, Scientific 
American, and A Bitter Fog: Herbicides and Human Rights.  

As the Board directed through the remand order, the RO in 
July 1997 asked the veteran to provide evidence of treatment 
and other evidence he believed relevant to the appeal for 
claimed AO related disorders.  An extensive record was also 
received from the Social Security Administration (SSA) that 
included the report of hospitalization in 1993 noting past 
hepatitis.  Records of private medical treatment were 
received showing treatment in 1976 for hepatitis.  He 
reportedly had symptom onset recently and contact with 
hepatitis patient.  The impression was serum (B) hepatitis.  
The veteran was notified through a supplemental statement of 
the case that other treatment records had been requested but 
not received. 


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for endocrinopathy although 
not otherwise established as incurred in service if 
manifested to a compensable degree within 1 year from the 
date of separation from service provided the period of 
service and rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 C.F.R. § 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309 will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there was no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea), acute and subacute peripheral neuropathy, prostate 
cancer and soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.309(e).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
acute and subacute peripheral neuropathy and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  64 Fed. Reg. 
59232-243 (November 2, 1999), 61 Fed. Reg. 41442-41449 
(August 8, 1996) and 59 Fed. Reg. 341-46 (January 4, 1994).




A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).



In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Analysis

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Although the claim need 
not be conclusive, it must be accompanied by supporting 
evidence.  An allegation alone is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995); as applicable to claims of service 
connection for residuals of herbicide (AO) exposure see, 
e.g., Darby v. Brown, 10 Vet. App. 243 (1997); Brock v. 
Brown, 10 Vet. App. 155 (1997).  Although not apparent from 
the record the Board will point out for informational 
purposes that a veteran's eligibility for a disability 
payment from the Agent Orange Veteran Payment Program does 
not automatically establish entitlement to VA compensation.  
Id. at 160-62. 

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claims for service connection for a skin disorder and 
hepatitis as secondary to exposure to AO are not well 
grounded and must be denied.  The Board observes that it is 
not claimed and not shown by competent evidence that the 
claim is plausible on a basis other than exposure to AO.  The 
record shows hepatitis and skin disease initially several 
many years after service and provides no competent medical 
nexus evidence.  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.  The claimant does not meet this burden by merely 
presenting his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions, provided in writing cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak, 2 Vet. App. at 
611 (1992), the absence of cognizable evidence renders a 
veteran's claim not well grounded.  

Regarding the claim for hepatitis and a skin disorder 
secondary to AO exposure, the Board observes that there has 
been no competent evidence submitted or referred to that 
supports the veteran's belief that he has porphyria or that 
the type of hepatitis or skin disease he has is linked to AO 
exposure.  It should be observed that porphyria cutanea tarda 
is not mentioned in the record and the Board can conclude 
that this is the veteran's interpretation of his condition.  
However, as it is the province of trained health care 
professionals to enter conclusions that require medical 
opinions as to causation, Grivois, the veteran's lay opinion 
is an insufficient basis upon which to find his claim well 
grounded.  Espiritu.  

Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veteran's claim 
for service connection on the basis of AO exposure is not 
well grounded.  The absence of competent medical evidence 
providing a link to service on the basis of herbicide 
exposure is a critical element missing, and in this case 
requires probative medical evidence.  The veteran's 
assertions regarding herbicide-related causation are of no 
evidentiary value to well ground the claim.  Grottveit, 
supra. 

Therefore, the Board is of the opinion that no further duty 
to assist in development is necessary.  The RO has 
conscientiously sought to develop the claim.  Further, the 
veteran has assisted in the location of additional evidence.  
The RO has contacted the veteran regarding the submission of 
evidence and in so doing has extended to the veteran 
preliminary or threshold assistance that may voluntarily be 
accorded a claimant by VA at the initial stages of a claim.  
The case law at this time does not appear to be in conflict 
with this interpretation.  Epps v. Gober, 126 F.3d 1464, 1469 
(Fed.Cir. 1997); Sarmiento v. Brown, 7 Vet. App. 80, 85-86 
(1994).  See also Carbino v. Gober, 10 Vet. App. 507, 510-11 
(1997).  

The Board observes that hepatitis or skin disorder other than 
chloracne has been recognized as positively associated with 
herbicide exposure under 38 C.F.R. § 3.309(e).  The veteran 
did have service in Vietnam during the Vietnam era but he has 
not shown a disability to which the liberal rules for 
presumptive service connection apply.  Therefore he is not 
entitled to any presumption of having been exposed to AO.  

And, as the Secretary has not recognized either hepatitis or 
the veteran's variously diagnosed skin disorder as having a 
positive association to AO exposure, the claim must fail in 
the absence of competent evidence supporting a positive 
relationship. McCartt v. West, 12 Vet. App. 164 (1999); 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e); see also 64 Fed. Reg. 
59232-243 (November 2, 1999), 61 Fed. Reg. 41442-449 (August 
8, 1996), 59 Fed. Reg. 341-46 (January 4, 1994).  

The veteran had been previously advised of the VA examination 
and treatment program available for AO claimed disorders and 
apparently had taken advantage of it.  It is notable that 
non-VA medical records do not mention a possible AO link to a 
skin disorder or hepatitis.  And, as the Board finds the 
claim is not well grounded there is no burden upon the Board 
to require further examination.  Brewer v. West, 11 Vet. App. 
228 (1998).  The representative's argument directed to a duty 
to assist is noted.  However, the Board must point out that 
it was the holding in Morton v. West, 12 Vet. App. 477 (1999) 
that absent the submission and establishment of a well-
grounded claim, the VA Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim and 
that any perceived or actual failure by the Secretary to 
render assistance in the absence of a well-grounded claim 
cannot be legal error.

The RO decision in 1994 appeared to have denied the claim on 
the merits.  The Board has considered and denied the 
veteran's claim as not well grounded and the RO on review 
after the Board remand appears to have made the same 
determination.  For the Board to consider this claim on the 
merits would have accorded the claim more consideration than 
warranted under the circumstances.  Therefore the veteran is 
not prejudiced by the determination on a different theory 
than initially relied on.

Since the veteran added medical evidence, the Board may not 
ignore it.  However, the Board must observe that the 
generally applicable test in establishing the value of such 
evidence was recently discussed in Russell v. West, No. 97-
359 (U.S. Vet. App. June 18, 1999) slip op. at 19-20.  It was 
noted that in order to establish service connection by means 
of a medical treatise, the treatise evidence must "not simply 
provide speculative generic statements not relevant to the 
veteran's claim."  Wallin v. West, 11 Vet. App. 509 514 
(1998).  Instead, the treatise evidence, "standing alone", 
must discuss "generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion."  
Ibid, Sacks v. West, 11 Vet. App. 314, 317 (1998).  The Board 
observes that that the material submitted does not have the 
requisite "degree of certainty" required by Wallin and Sacks, 
supra; see also Libertine, 9 Vet. App. at 523 (medical 
treatise evidence must demonstrate connection between claimed 
in service incurrence and present injury or condition). The 
medical treatise information submitted for the record does 
not address the situation specific to this case since 
references to hepatitis appeared with other data collected 
that showed a variety of disorders.  The RO advised the 
veteran that VA had not recognized a positive association for 
claimed disorders and AO and in so doing commented on the 
several published notices by VA which resulted from an 
ongoing review of medical literature as required by 
legislation.  In light of these reviews the Board does not 
find the material from the veteran establishing the 
objectively based plausible causality required for such 
evidence.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground the claim on the basis of AO exposure 
or any other basis.  It appears for the veteran's statements 
that his belief of a relationship is the extent of the 
evidence.  He has been provided ample opportunity to submit 
competent evidence to support it.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir.1997); Epps, supra.

As the veteran's claim of entitlement to service connection 
for disability claimed as secondary to AO exposure is not 
well grounded, the doctrine of reasonable doubt has no 
application to his claim.  The Board observes that the RO 
made a diligent effort to obtain an adequate record.  The RO 
did complete the actions requested and the Board has not been 
alerted to evidence probative in the determination of service 
connection that is likely available but that has not as yet 
been obtained.  The record includes a record of medical 
treatment from several physicians, in particular the record 
of treatment for hepatitis in the mid 1970's.  In view of the 
development completed in this case, the Board is of the 
opinion that the record is sufficient for an informed 
evaluation, without any potential prejudice being called to 
its attention.  Stegall v. West, 11 Vet. App. 268 (1998); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for a skin disorder and 
hepatitis claimed as secondary to AO exposure, the appeal is 
denied.



		
	Mark J., Swiatek
	Acting Member, Board of Veterans' Appeals



 

